IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ISAIAH B. SALOWITZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-525

STATE OF FLORIDA ,

      Appellee.

___________________________/


Opinion filed December 21, 2016.

An appeal from the Circuit Court for Clay County.
Gary L. Wilkinson, Judge.

Isaiah B. Salowitz, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.